Order entered September 29, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00295-CV

                         IN THE INTEREST OF: E.B., A CHILD


                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-10-03980 U

                                        ORDER
       On September 2, 2015, appellee filed a first motion to amend appellee’s brief. This

motion and any other pending motions filed by appellee are hereby DENIED as moot.


                                                   /s/   DAVID EVANS
                                                         JUSTICE